                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ENCOMPASS HOME AND AUTO                                   CIVIL ACTION
   INSURANCE COMPANY
                                                             NO. 18-1365
                       v.

   DAVID DENENBERG

      ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,

        AND NOW, this 13th day of March, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (ECF 10) and all submissions related to the Motion, and as discussed further

in the Court’s accompanying Memorandum, it is hereby ORDERED that Plaintiff’s Motion is

GRANTED; and it is hereby DECLARED that Plaintiff has no duty to defend or indemnify

Defendant under automobile policy number 282004001 in relation to the civil action currently

pending in the Philadelphia Court of Common Pleas under docket number 180300220.

                                                              BY THE COURT:

                                                              /s/ Michael M. Baylson
                                                              _______________________________
                                                              MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-1365 Encompass Home and AUto Ins v. Denenberg\18cv1365 Order re Mot for SJ
